Citation Nr: 0123782	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the veteran's net worth is a bar to payment of VA 
improved disability pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied entitlement to VA improved 
disability pension benefits on the basis that the veteran's 
net worth was too great.

This case was the subject of a June 2000 hearing before the 
undersigned Board member.  In a decision later in June 2000, 
the Board held that the veteran's net worth was a bar to 
improved disability pension benefits. This case was also the 
subject of a May 8, 2001, Order of the Court of Appeals for 
Veterans Claims (COVC) granting VA's motion to vacate the 
Board's June 2000 decision in this case, and remand the case 
to the Board for consideration pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA). 

In a July 2000 written motion for reconsideration of the June 
200 Board decision, the veteran waived RO consideration of 
newly submitted evidence and stated that a remand was 
unnecessary.  In an August 2001 letter, the veteran again 
waived RO consideration of the newly submitted evidence in 
this case.  For these reasons, and for additional reasons 
discussed in the "Claims Development" section of this 
action, the Board will not remand the case to the RO for 
further development or for RO consideration of evidence 
submitted since the July 1999 supplemental statement of the 
case.


FINDINGS OF FACT

1.  Further development of the medical evidence in this case 
is completely unnecessary for adjudication of the claim, and 
would be a waste of administrative resources.

2.  The veteran has reported a stock portfolio and cash 
assets somewhere between $39,000 (in 2001) and $93,000 (in 
1998); monthly expenses have been approximately $1027 to 
$1150; and unreimbursed medical expenses have reportedly been 
about $500 to $600 annually.

3.  In 1998, the veteran's life expectancy was estimated to 
be 10.4 years.

4.  It is reasonable that some portion of the veteran's 
assets be consumed to pay for his maintenance.


CONCLUSION OF LAW

1.  The criteria for obtaining an independent medical expert 
opinion have not been met.  38 C.F.R. §§ 3.328, 20.901 
(2000).

2.  The corpus of the veteran's estate precludes the payment 
of improved disability pension benefits.  38 U.S.C.A. 
§§ 1521, 1522, 5107 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 3.271, 3.272, 3.274, 3.275 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A February 1977 private physician's note indicates that the 
veteran had had "quite severe" asthma and would be carrying 
a hypodermic needle and syringe.

A December 1987 statement from a private physician, Paul S., 
M.D., indicates that veteran had had an attack of paroxysmal 
atrial fibrillation.  The physician reported that the veteran 
alleged having extreme sensitivity to pollens and other air 
pollutants.  The physician suggested a Millipore mask, which 
the veteran had made for himself.  This reportedly afforded 
the veteran some relief.  The veteran also reported recurring 
episodes of various psycho-physiologic symptoms that 
"appeared to represent excessive cerebral autonomic 
overflow."

In his original November 1997 pension claim, the veteran 
alleged that he had $90,000 in stocks, and $3,000 in bank 
deposits; i.e., a total net worth of $93,000, with no spouse 
or dependents.  He indicated that he received $500 from 
October 1996 to November 1997, and expected to receive as 
much from December 1997 to November 1998.  He indicated that 
he had no unreimbursed medical expenses.

In an August 1998 VA Form 21-8049, a Request for Details of 
Expenses, the veteran approximated his monthly housing cost 
to be $550.  His monthly expenses were reported as follows: 
food $200, utilities $50, health insurance $70, car insurance 
$75, gas and transportation $75.  He indicated that he had 
large or unusual hospital or medical expenses of $500 
annually.  When explaining this, however, he indicated that 
he had medication for allergies, a yearly physical 
examination, "possible" laser surgery for his left eye, and 
trouble with food allergies.  Thus, expenses totaled 
approximately $1147 per month.

The veteran asserted in an August 1998 statement that he 
moves about four times per year, remaining in a given country 
less than six months, and did not return to a country for two 
years after leaving.  He indicated that this had been working 
well for him, as he had no new allergies.  Because of this 
lifestyle, he indicated, he did not own a residence or 
furniture.

The claims file contains an August/September 1998 Corpus of 
Estate Determination.  It was noted that the veteran was 75 
years old, and determined that he had a life expectancy of 
10.4 years.  It was indicated that the veteran had not 
reported income from the $90,000 in stocks he owned.  He was 
said to have $41.60 in interest per month.  His expenses were 
restated, with some additional ones and some increases to the 
previously estimated amounts.  His total monthly expenses 
were calculated to be $1,026.60.  Even discounting such 
income, however, his net worth could support him 7.8 years, 
it was found.

Along with his aforementioned waiver, in November 1999, the 
veteran submitted several documents, including copies of 
stock/bank statements showing a total account equity 
increasing from over $52,000 to over $53,000, from August to 
September 1999.  Taxable dividends for the year-to-date were 
reported at about $1,573.  Additional statements show 1999 
account balances of approximately $3,100; $10,652; $8,195; 
and $117.

The veteran also submitted, at that time, a new VA Form 21-
8049, Request for Details of Expenses.  Therein he 
approximated his total monthly expenses to be $1070, plus a 
$500 annual estimate of large, unreimbursed medical expenses.  
The veteran submitted a private physician's list of several 
prescriptions.

At a June 2000 videoconference hearing the veteran testified 
that his stocks were worth about $60,000.  He indicated that 
his medical expenses would be about $600 for this year, but 
perhaps more.  He made various statements about the nature of 
his health and allergies.  He argued that if one sold a home, 
for example, for $60,000, and received installments of $6,000 
per year for ten years as payment, that such amounts would 
not be counted as income.

Private medical records and a medical bill show that in July 
2000, the veteran underwent a carpal tunnel release in 
Maidstone, Kent, England.  The cost was 1,100 pounds.  The 
veteran circled a portion of the operative report stating 
that the general nature of the veteran's skin was very thin 
and with evidence of subcuticular hemorrhages, associated 
with the long term use of corticosteroids.

In October 2000, the veteran submitted a letter to him from 
Professor J.B., M.A., DM., DSc., FRCPath, stating that as 
management of allergic problems, the veteran had clearly 
found something that suited him, although it would be very 
difficult to work out which factor in his internal or 
external environment kept his allergies at a lower level.  
Professor J.B. concluded that there were many aspects of 
allergy that need research, and that the veteran had raised a 
number of very intriguing areas.  The veteran also submitted 
an article from a book about food intolerance authored in 
part by Professor J.B.

Also in October 2000, the veteran requested that the Board 
submit the medical statements of record to two medical 
specialists in allergies and request their opinions.  He 
contended that this was the only way of understanding the 
gravity of this matter.
 
In a letter dated in April 2001, Dr. Paul S. wrote to the 
veteran that he could only assist the veteran by providing a 
biographical citation from American Men and Women of Science, 
which provided detail on his professional medical 
qualifications as of 1987.

In a letter dated in June 2001, Dr. B. confirmed that the 
veteran was experiencing several medical problems including 
severe allergy to many food contents, asthma, and paroxysmal 
atrial fibrillation.  Therefore, Dr. B. continued, the 
veteran needed continuous medical treatment to avoid allergic 
reactions, and was forced to live in places where asthma is 
not so often active; additionally, the veteran had to choose 
his nutrition very carefully.

Also in June 2001, the Board received a letter in which the 
veteran contended that the VA employees who had ruled on his 
case were not medical specialists, had not been briefed on 
his diseases, and erred egregiously.

In August 2001, the veteran submitted a statement asserting 
his net worth to be about $39,000, his monthly expenses about 
$1155, and his monthly income about $45.  

Also in August 2001, the veteran submitted a Washington Post 
article about Hannelore Kohl's troubles with a severe 
allergy.

II. Claims Development

As an initial matter, the Board concludes that although the 
veteran's claims were decided by the RO before enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand for additional 
action by the RO is not warranted as the veteran has waived 
RO consideration of newly received evidence, and VA has 
otherwise met its obligations to the veteran under that 
statute.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

Pursuant to the VCAA, in the case of a claim for disability 
compensation, the assistance provided by the Secretary under 
subsection (a) shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on a 
claim if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and the evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C.A. § 5103A(d) (West Supp. 2001).

In the present case, the veteran has waived RO consideration 
of evidence submitted since the RO issuance of a July 1999 
supplemental statement of the case.  However, he has 
requested that physicians specializing in allergies review 
the medical statements of record.  After close consideration 
upon remand from the COVC, the Board finds that the medical 
statements and contentions in the present case have no 
relevance to the determinative fact in this case - that it is 
reasonable that some portion of the veteran's assets be 
consumed to pay for his maintenance.  Were the veteran to 
have inadequate assets to support himself as a result of his 
medical expenses or for other reasons, development of the 
medical evidence might then be required to determine whether 
the veteran is sufficiently medically disabled to give rise 
to entitlement to nonservice-connected disability pension 
benefits.  However, in the present case, since the veteran 
has adequate assets to support himself, further evaluation of 
his medical condition, whether for purposes of evaluating his 
contentions, or for a more accurate determination of his 
current level of physical disability, is in no way necessary 
to make a decision on the his claim, and would be a waste of 
administrative resources.  

According to VA regulation, an opinion of an independent 
medical expert may be obtained in cases in which the medical 
issue under consideration is of such medical complexity or 
controversy as to justify soliciting an opinion from an 
independent medical expert.  See 38 C.F.R. §§ 3.328, 20.901 
(2000).  In the event the veteran's contentions might be 
construed as a request for an independent medical opinion 
(though the Board does not find them either clear or specific 
enough to be construed as such), see 38 C.F.R. § 3.328, the 
Board reiterates that further development of the medical 
evidence in this case is completely unnecessary for 
adjudication of the claim, and would be a waste of 
administrative resources, as it would shed no valuable light 
on the size of the corpus of the veteran's estate or his 
monthly expenses and income.  

As for the notice provisions of the VCAA, the veteran was 
informed of the laws and regulations pertaining to his claim 
in a March 1999 statement of the case, in a July 1999 
supplemental statement of the case, and in the now-vacated 
June 2000 Board decision.  Since the time of the June 2000 
Board decision, he has taken several opportunities to further 
argue his case and provide additional evidence.  The veteran 
has repeatedly demonstrated actual notice of the laws and 
regulations pertaining to his claim.  He is demonstrably 
aware that the basis upon which his claim has been denied is 
that it is reasonable that some portion of his assets be 
consumed to pay for his maintenance.  Accordingly, the Board 
finds that the notice provisions of the Veterans Claims 
Assistance Act of 2000 have been met.

In this case, the veteran is fully informed that, in order 
for him to prevail in his claim, he needs to show that it is 
not reasonable that some portion of his assets be consumed to 
pay for his maintenance.  As to the new regulations regarding 
development of medical evidence, the Board finds that, as 
discussed above, further development of the medical evidence 
in this case, such as obtaining additional medical records, 
obtaining medical opinions, or conducting a medical 
examination, would be in no way helpful or necessary for 
consideration of the determinative issue in this case (which, 
again, is whether it is reasonable that some portion of his 
assets be consumed to pay for his maintenance).  Because both 
the notice and development provisions of the VCAA and its 
implementing regulations are fully satisfied in the present 
case, the veteran is in not prejudiced by the Board's 
consideration of these provisions in the first instance.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, the Board notes that the veteran has not contested 
the findings regarding his life expectancy or regarding the 
size of his estate, and the Board accepts the veteran's 
August 2001 update regarding his current net worth at face 
value.

III.  Law and analysis

Under the law, a pension payable to a veteran shall be denied 
or discontinued when the corpus of the estate is such that 
under all the circumstances, including consideration of the 
annual income of the veteran, it is reasonable that some part 
of the corpus of such estate be consumed for his maintenance.  
38 U.S.C.A. § 1522; 38 C.F.R. § 3.274.  "Corpus of estate" 
and "net worth" mean the market value, less encumbrances, 
of all real and personal property owned by the veteran, 
except the veteran's dwelling and personal effects suitable 
to a reasonable mode of life.  38 C.F.R. § 3.275(b).  In 
determining whether some part of a veteran's estate should be 
consumed for his or her maintenance, consideration will be 
given to the amount of the veteran's income, whether the 
veteran's property can be readily converted to cash, the 
ability of the veteran to dispose of the property, the 
veteran's life expectancy, the veteran's number of 
dependents, and the potential rate of depletion of the corpus 
of the veteran's estate, including unusual medical expenses 
of the veteran and his dependents.  38 C.F.R. § 3.275(d).

The veteran essentially contends that because of his 
disabilities, he must travel throughout Europe, and has 
reportedly done so since 1981.  If he did not have allergies, 
he argues, he might be able to buy a permanent residence and 
thus reduce the size of his assets that would be easily 
converted into cash.  In support of his contentions, however, 
the veteran has submitted little more than his own lay 
assertions.  While he may have allergies, he has presented no 
credible medical evidence, i.e. from a medical expert, that 
substantiate his supposed medical need for frequent European 
travel.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran, for 
example, does not explain why his disability allegedly 
necessitates that he must travel from country to country, 
rather than between climates/areas within the same country. 
The veteran's ability to live in various climates in Europe 
without uncontrollable allergy problems obviously undercuts 
his characterizations of super-sensitivity to his 
environment.  The physicians from whom he has sought support 
have politely and subtly declined to offer any support for 
his medical "need" to travel Europe in the manner that he 
does, indicating only that they are pleased that he has found 
a lifestyle amenable to his health.  At the videoconference 
hearing held in May 2000, the veteran specifically denied 
that a physician had advised him to travel because of his 
medical problems.  The subsequent medical statements from 
Professor J.B., Dr. B., and Dr. Paul S., are pointedly silent 
as to whether the veteran's health requires European travel. 

Even if his allergies have dissuaded him from buying a home, 
the veteran has substantial financial assets -- regardless of 
the reason why.  The law looks in part to the size of his 
estate that is, in fact, easily converted to cash, such as 
his stock portfolio.  Since these are merely investments, it 
would not be expected that the veteran would incur 
substantial sacrifice to convert them to actual cash.  His 
assets are anticipated to cover his expenses completely for 
years, and he has no dependents.  Since his estate is clearly 
large enough for it to be reasonable that some part of the 
corpus thereof be consumed for his maintenance, his health -- 
given the relatively small health expenses shown compared to 
the size of his holdings -- is not a factor that can entitle 
him to prevail.  He has shown, in fact, relatively low 
recurring medical expenses: perhaps $500 to $600 per year.  
(Admittedly a recent carpal tunnel release cost about 
$1,1000, but this appears to be a one-time procedure and it 
is not clear whether the expense was unreimbursed). 

The veteran argues that 38 C.F.R. § 3.272(e) excludes from 
countable income (for the purpose of calculating entitlement 
to VA pension) the profit realized from the disposition of 
real or personal property other than in the course of 
business, except amounts received in excess of the sales 
price.  The veteran's argument is that the corpus of his 
estate was created, in fact, from the sale of his primary 
residence, apparently some years earlier.

With respect to this argument, the Board notes that the 
veteran's claim has been denied not because of income but 
because of the actual size of his estate, under 38 U.S.C.A. 
§ 1522 and 38 C.F.R. § 3.274.  Although income and expenses 
are considered in the Board's determination, with an estate 
much larger than his yearly expenses, it is still not 
unreasonable on the facts in this case for him to be expected 
to consume some part of the corpus of his estate for 
maintenance.  Taking his August 20001 assertions at face 
value, he could survive for very nearly three years (expenses 
are $1155 per month x 36 months = $41, 580;  assets are 
$39,000 + ($45 monthly income x 36 months) = $40,620) at his 
current level with his own resources, even assuming interest 
on his savings and earnings on his investments are zero.
 
The provisions relating to the size of the veteran's estate 
are the basis upon which his claim is denied.  The veteran's 
argument confuses current income -- i.e. during a 12-month 
annualization period pursuant to 38 C.F.R. § 3.271, and the 
exclusions therefrom, under 38 C.F.R. § 3.272, with the 
separate provisions of 38 C.F.R. § 3.274.  If he sold his 
home during an annualization period for which he were being 
considered for pension, he might be able to exclude such 
income from being counted, and might be able to exclude 
installments (prior to a profit realization) made years 
following such a sale.  38 C.F.R. § 3.272(e).  Clearly, the 
facts in the present case do not present such a scenario.  
Under the facts of this case, the Board must, pursuant to 
38 C.F.R. § 3.274, look at the overall size of his estate -- 
years after the sale of his residence and regardless of the 
source of any income - in determining whether he is entitled 
to nonservice-connected pension benefits.  Under the 
veteran's theory, there would be no limit to the size of an 
estate excluded from consideration in determining entitlement 
to pension benefits, as long as the existing assets had been 
converted to cash through the sale of a primary residence at 
some point in the past.  The law simply does not permit this. 

In summary, the decision in this case is based on the legal 
determination that the veteran's net worth, at present, is a 
bar to his receipt of improved disability pension benefits. 
The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. §§ 1521, 1522, 5107; 38 
C.F.R. §§ 3.271, 3.272, 3.274, 3.275.



ORDER

Entitlement to VA improved disability pension benefits is 
denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

